Citation Nr: 0308344	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  95-29 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The veteran served on active duty from March 1941 to 
September 1945.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal arose from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO, in pertinent part, denied entitlement 
to service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died in January 1994, and the immediate cause 
of his death was pneumonia as a result of underlying 
pneumococcal meningitis, liver failure (hepatitis-C with 
cirrhosis) and hepato-renal syndrome.  

2.  At the time of the veteran's death in January 1994, he 
was service-connected for, bilateral hearing loss evaluated 
as 40 percent disabling, tinnitus evaluated as noncompensable 
and otitis media evaluated as noncompensable.  No claim for 
accrued benefits was pending.

3.  Pneumonia with underlying pneumococcal meningitis, liver 
failure (hepatitis-C with cirrhosis) and hepato-renal 
syndrome were not present in active duty or first shown until 
many years after separation from active service. 

4.  The probative, competent medical evidence fails to 
establish that a disability related to active service, a 
disability manifested to a compensable degree within an 
applicable presumptive period, or causally related to a 
service-connected disability was the principal or a 
contributory cause of death.

5.  A complex or controversial medical question has not been 
presented in this case.


CONCLUSIONS OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service, 
proximately due to, the result of, or aggravated by a 
service-connected disability; nor is it related to an injury 
or disease that may have been presumed to have been service 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2002); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  The criteria for obtaining an independent medical 
expert's opinion on the issue of entitlement to service 
connection for the cause of the veteran's death have not been 
met.  38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. § 
20.901(d) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records and an August 1945 
physical examination report for separation from active duty 
are silent for pneumonia with underlying meningitis, liver 
failure (hepatitis-C) and hepato-renal syndrome.  All 
pertinent examinations in service and at separation were 
normal.  

The postservice private and VA medical records including 
reports of physical examinations and hospitalizations dating 
between approximately May 1946 and January 1990 are silent 
for pneumonia with underlying meningitis, liver 
failure(hepatitis-C) and hepato-renal syndrome.

An October 1992 private medical statement from RDA, MD, noted 
that the veteran originally presented for treatment of weight 
loss and gallstones.  At the time of surgery 
(cholecystectomy), it was noted that his liver was cirrhotic.  
Liver biopsies were not obtained.  

Subsequently dated October 1992 followup treatment records 
from SST, MD, referred to cirrhosis found during gallstone 
surgery.  It was noted that the etiology of the cirrhosis was 
unclear but would account for splenomegaly.  A hepatitis B 
and hepatitis C profile was planned.

A February 1993 private medical record noted the veteran had 
no major complaints.  He had only lost one pound.  He denied 
any chest pain or shortness of breath.  He did complain of 
occasional left arm pain which was not related to exertion.  
There was no shortness of breath associated with it.  On 
examination the heart and lungs were normal.  The abdominal 
examination was benign.  Assessment noted that the veteran 
was doing "quite well from the medical standpoint."

A March 1993 private medical yearly review referred to 
cirrhosis with positive hepatitis C noted since October 1992.  
Also noted was coronary artery disease, status post three 
vessel bypass in October 1989 with negative stress EKG with 
Thallium test in January 1990.  Angina was stable.  Negative 
esophagogastroduodenoscopy (EGD), proctoscopy and barium 
enema in October 1992 were noted.  .  

Terminal hospital records in early January 1994 show the 
veteran presented to St. Joseph hospital with a one week 
duration of viral syndrome consisting of nausea, vomiting and 
fever.  He was admitted in severe respiratory distress.  He 
was found to have left upper lobe pneumonia that eventually 
required intubation.  He was also found to have streptococcal 
bacteremia as well as streptococcal meningitis.  

Other problems during his complicated admission included the 
development of bilateral mixed alvelor interstitial 
infiltrates.  He required mechanical ventilation shortly 
after admission.  Other problems included coagulopathy, 
thrombocytopenia, upper gastrointestinal bleeding with severe 
anemia and hemodynamic instability and peripheral cyanosis of 
his extremities as well as renal insufficiency.  On January 
10, 1994 he was found unresponsive to treatment.  Assessment 
included respiratory failure, cirrhosis, and renal 
insufficiency.  

The certificate of death shows that the cause of death was 
pneumonia due to underlying meningitis, liver failure and 
hepato-renal failure.  At the time of the veteran's death in 
January 1994, he was service-connected for, bilateral hearing 
loss evaluated as 40 percent disabling, tinnitus evaluated as 
noncompensable, and otitis media evaluated as noncompensable

A January 1994 private medical statement from SST, MD, noted 
that approximately two days prior to his hospitalization at 
St. Joseph Hospital in January 1994, the veteran complained 
of earache.  The day of hospital admission he presented to 
the hospital with pneumonia as well as pneumoccal meningitis.  
Dr. SST noted a history of treatment for otitis externa with 
Coly-mycin otic solution.  He opined that the source of 
infection possibly could have originated from ear infections.  

In January 2003, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) in accordance with 
38 C.F.R. § 20.901(a) (2002).  In conformance with 38 C.F.R. 
§ 20.903 (2002), the appellant and her representative were 
notified of the request for a VHA opinion.

After the opinion was received at the Board, in February 2003 
the appellant's representative was provided a copy and an 
opportunity to submit any additional evidence or argument in 
response to the opinion. 

In February 2003 the VHA medical specialist opined that the 
veteran's service-connected disability was not the principal 
cause or contributory cause of the veteran's death.  He noted 
that the veteran had a diagnosis of hepatitis C and was 
undergoing treatment with interferon, a treatment that can 
suppress the immune system and lead to overwhelming infection 
as this veteran experienced.  It was noted that additionally 
the veteran appeared to be suffering from cirrhosis secondary 
to hepatitis C which was fairly severe as evidenced by the 
presence of esophageal varicies.  

The VHA medical specialist reiterated that individuals with 
cirrhosis are relatively immunosuppressed and at increased 
risk for infection.  The VHA medical specialist noted that if 
the meningitis were related the veteran's service-connected 
disability, the meningitis would have to have occurred via 
direct extension for the external ear canal into the 
meninges.  He noted that a CAT scan was done of the veteran's 
head and showed no direct extension was noted.  

The VHA medical specialist noted that while one cannot rule 
out with one hundred percent certainty that the veteran's 
service-connected otitis was not the principal cause or a 
contributory cause of the veteran's death, given the other 
comorbid conditions and evidence of record, he did not 
believe it is as likely as not that the veteran's service-
connected otitis media was the principal cause or a 
contributory cause to his death. 

In March 2003 the appellant's representative requested a 
independent medical expert (IME) opinion to determine whether 
the veteran's death was related to service-connected 
disability.  



Criteria

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2002).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002).

Service connection may also be granted for disability, which 
is proximately due to or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).

When there is aggravation of a nonservice-connected 
condition, which is proximately due to or the result of 
service-connected disease or injury, the claimant will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).


Cause of Death

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2002).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2002).

Contributory cause of death is inherently one not related to 
the principal cause. In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 3.312(c) 
(2002).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases. There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(3), (4) (2002); Lathan v. 
Brown, 7 Vet. App. 359 (1995).

Lay persons are not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board may obtain an advisory medical opinion from one or 
more medical experts who are not employees of the VA when, in 
the judgment of the Board, an additional medical opinion is 
warranted by the medical complexity or controversy involved 
in an appeal.  Such opinions will be secured from recognized 
medical schools, universities, clinics, or medical 
institutions with which arrangements for such opinions have 
been made by the Secretary of Veterans Affairs. An 
appropriate official of the institution will select the 
individual expert or experts to give such an opinion.  38 
U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2002).  
The request must be in writing. It will be granted upon a 
showing of good cause such as the identification of a complex 
or controversial medical or legal issue involved in the 
appeal which warrants such an opinion.  38 U.S.C.A. § 7109; 
38 C.F.R. § 20.902 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist;

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom. Morton v. Gober , 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law.  Importantly, the record shows 
that in the April 2002 supplemental statement of the case the 
RO, gave notification and consideration of the VCAA with 
respect to this appellant's claim.  

Notice by VA sufficiently placed the appellant on notice of 
what evidence could be obtained by whom and advised her of 
her responsibilities if she wanted such evidence to be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  

The record presently consists of the veteran's service 
medical records, private and VA medical records with special 
pertinent VHA opinion.

The Board may obtain an advisory medical opinion from one or 
more independent medical experts who are not employees of the 
VA when, in the judgment of the Board, such an opinion is 
warranted by the medical complexity or controversy involved 
in an appeal.  38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(d). 

The Board notes that for reasons and basis cited below, the 
present issue on appeal is not of sufficient medical 
complexity or controversy as to warrant an independent 
medical expert opinion.  The Board notes that VA has no duty 
to conduct "a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim.  See Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and finds that 
the development of the claim has been consistent with the 
provisions of the new law.

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to her claim is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002))' 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Lastly, this is not a case in which the VCAA has been applied 
in the first instance. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  As noted above, the RO has provided, apprised the 
appellant, as well as considered her claim under the new law.

As discussed above, the Board has reviewed the evidence of 
record and determined that all notification and development 
actions required by the new law and the implementing 
regulations have been completed in full.

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case, such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown , 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


Service connection for the cause of the veteran's death

In this case the certificate of death shows that the veteran 
died in January 1994, and the immediate cause of his death 
was pneumonia as a result of underlying pneumococcal 
meningitis, liver failure (hepatitis-C with cirrhosis) and 
hepato-renal syndrome.  Apparently, no autopsy was performed.  

At the time of the veteran's death in January 1994, he was 
service-connected for, bilateral hearing loss, tinnitus and 
otitis media.

Importantly, pneumonia with underlying pneumococcal 
meningitis, liver failure (hepatitis-C with cirrhosis) and 
hepato-renal syndrome were not present in active duty or 
first shown until many years after separation from active 
service.  The competent medical evidence fails to establish 
an etiologic link or nexus between pneumonia with underlying 
meningitis, liver failure (hepatitis-C with cirrhosis) and 
hepato-renal syndrome and active duty.  Neither the appellant 
nor her representative contend otherwise.

Rather, it is essentially argued that the veteran's service-
connected otitis media either caused or contributed 
substantially or materially to cause the veteran's death.

In support of her claim the appellant submitted a private 
medical statement from SST, MD, who opined that based on the 
veteran's history of treatment for otitis externa, that the 
source of meningitis infection possibly could have originated 
from ear infections.  The physician did not provide a 
rationale.

Importantly, the Board points out that service connected had 
not been granted for otitis externa prior to the veteran's 
death.  Moreover, a service-connected disability including 
otitis media was not listed on the certificate of death as a 
principal underlying cause or a disability that contributed 
to death.  Nonetheless, in order to assist the appellant in 
the development of her claim, the Board requested a VHA 
opinion on the matter.  The VHA medical specialist was 
requested to render an opinion as to whether it is as likely 
as not that the veteran's service-connected otitis media was 
the principal cause of the veteran's death or in the 
alternative whether it is as likely as not that the veteran's 
service-connected otitis media was a contributory cause of 
the veteran's death.  

The VHA medical specialist stated that while one cannot rule 
out with one hundred percent certainty that the veteran's 
service-connected otitis was not the principal cause or a 
contributory cause of the veteran's death, given the other 
comorbid conditions and evidence of record he did not believe 
it is as likely as not that the veteran's service-connected 
otitis media was the principal cause or a contributory cause 
to his death.  He provided a comprehensive rationale based on 
a review of the evidence of record.  In other words, from a 
medical standpoint, the likelihood that the veteran's 
service-connected disability including otitis media was a 
principal cause or contributory cause of the veteran's death 
is less than 50 percent.  The appellant has not submitted any 
competent medical evidence showing otherwise.  



The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52, 58 (1996) and cases cited therein.  
The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  The Board may appropriately favor the opinion of 
one competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

The Board places greater probative weight on the February 
2003 VHA opinion.  The VHA medical specialist reviewed the 
veteran's entire medical record and concluded, with specific 
reasons given, that it was unlikely that the veteran's 
service-connected disability including otitis media was a 
principle cause or contributory cause of death.  Furthermore, 
there is no evidence that the disorders reported as 
accounting for his death were proximately due to, the result 
of, or aggravated by the disabilities for which service 
connection had been established in his lifetime.  

The Board finds the private medical statement submitted in 
support of the appellant's claim to be of less probative 
value since the statement primarily referred to a nonservice 
connected otitis externa process as contributing cause of the 
veteran's death.  Importantly, there was no specific 
statement that a service-connected disability was a principal 
cause or contributing cause of death supported by a rationale 
based on a review of the medical evidence of record.

A complex or controversial medical question has not been 
presented in this case warranting an IME opinion.  The 
competent medical evidence shows that a service-connected 
disability did not cause or contribute substantially or 
materially to cause the veteran's death.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim for 
entitlement to service connection for the cause of the 
veteran's death.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

